Citation Nr: 1743168	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-00 414	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected PTSD with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative left ankle injury, peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; postoperative injury of the left great toe with degenerative changes; and/or fracture of the ribs 2 to 5 on the right side.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative left ankle injury; peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; postoperative injury of the left great toe with degenerative changes; and/or fracture of the ribs 2 to 5 on the right side.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected PTSD with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative left ankle injury; peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; postoperative injury of the left great toe with degenerative changes; and/or fracture of the ribs 2 to 5 on the right side.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected PTSD with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative left ankle injury; peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; postoperative injury of the left great toe with degenerative changes; and/or fracture of the ribs 2 to 5 on the right side.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected PTSD with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative left ankle injury; peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; postoperative injury of the left great toe with degenerative changes; and/or fracture of the ribs 2 to 5 on the right side.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right ankle disorder.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from September 26, 1966 to June 5, 1970.  The Veteran also served in the Air Force Reserve from June 6, 1970 to September 25, 1972, and from November 15, 1972 to February 20, 1976.  In addition, the Veteran served in the Air National Guard of Georgia from February 1976 to January 1981.  The record reflects that the Veteran continued to serve in the Air Force Reserve until December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2005 and May 2005 from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a May 2006 decision, the Board remanded the above issues to the Agency of Original Jurisdiction (AOJ) for adjudication.  The case was again remanded in decisions dated in February 2012 and May 2014, and it has since been returned to the Board for appellate review.  Regarding the Veteran's service connection claim for a right leg disorder, the Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In April 2007, he changed his representative to attorney Sean A. Kendall.  However, the Disabled American Veterans has continued to submit arguments on the Veteran's behalf.  In July 2017, the Board sent the Veteran a letter to provide him the opportunity to clarify who he wanted to represent him.  The letter notified the Veteran that if no response was received within 30 days of the date of the letter, the Board would assume that the Veteran wished to remain represented by attorney Sean A. Kendall.  As the Veteran did not respond to this representative clarification letter, the Board will assume that he wants attorney Sean A. Kendall to be his representative and proceed with the adjudication of the case.

The Board also notes that VA treatment records dated from September 2014 to February 2017 were associated with the claims file after the December 2014 supplement statement of case.  The Veteran has not provided a waiver of the AOJ's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).  However, this evidence is either duplicative of the previous evidence of record or unrelated to the Veteran's service connection claim for a right leg disorder.  Thus, there is no prejudice to the Veteran in adjudicating this issue.  As to the other issues on appeal, the AOJ will have the opportunity to review this evidence upon remand.

The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, entitlement to service connection for a left hip disorder; entitlement to service connection for a low back disorder; and whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis for a right leg disorder.




CONCLUSION OF LAW

A right leg disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that the a September 2016 Informal Hearing Presentation stated that the Veteran asserted he wanted a more thorough VA examination to determine his current level of disability, his claimed disorders, and the etiology of his disorders.  The Veteran was provided with a VA examination in conjunction with his service connection claim for a right leg disorder in September 2014.  The examination report reflects that the examiner reviewed the Veteran's claims file and solicited a history from the Veteran.  The examiner additionally performed a thorough examination that considered the results from clinical testing and x-ray reports.  As no right leg disorder was diagnosed, a medical opinion regarding the etiology of any current right leg disorders was not needed.  In addition, as discussed below, the record does not reflect that the Veteran has received a diagnosis for a right leg disorder during, or within close proximity to, the current appeal period.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a right leg disorder as a result of injuries during service.  The Veteran testified that during his Reserve service, he had surgery on the tarsal tunnel and plantar fascia in his right leg and right foot in 1996.  See July 2012 Board Hearing Transcript (Tr.), page 3-4.  In addition, the Veteran reported injuring his right great toe as well as his "right leg/ankle" during a bus accident in Japan in 1992.  See February 2004 Statement in Support of Claim.

The Veteran's service treatment records (STRs) reflect that the Veteran was in a bus accident in August 1992.  After the accident, he was assessed to have soft tissue injuries, including the left ankle, shoulder, and neck on August 1, 1992.  A subsequent August 15, 1992 x-ray report for the Veteran's right ankle noted that he had variable degrees of periarticular soft tissue swelling at the ankle and hindfoot that was pronounced laterally, and either posttraumatic or due to tenosynovitis.  There was no obvious acute bony fracture noted and no joint effusion.  A talar break (focal bony exostosis) on the dorsal aspect of the anterior talus was noted.  The Board notes that talus is also called the ankle bone.  See Dorland's Illustrated Medical Dictionary 1870 (32nd ed. 2012).  He was assessed to have a right ankle sprain on August 28, 1992.
The Veteran also received a physical profile for right heel bursitis in April 1996, and he was noted to have right foot tarsal tunnel in September 1996.  In November 1996, he underwent a release of the tarsal tunnel and a release of the plantar fascia of the right foot.  The Board notes that the plantar fascia is a thick band of tissue that runs across the bottom of the foot and connects the heel bone to the toes.  See Plantar Fasciitis, Mayo Clinic, (September 14, 2017), http://www.mayoclinic.org/diseases-conditions/plantar-fasciitis/home/ovc-20268392.  In addition, the term tarsal tunnel "refers to the canal formed between the medial malleolus (part of the ankle bone, this is the bump on the inside of the ankle) and the flexor retinaculum (a band of ligaments that stretches across the foot)."  Tarsal Tunnel Syndrome, Johns Hopkins Medicine, (September 14, 2017), http://www.hopkinsmedicine.org/neurology_neurosurgery/centers_clinics/peripheral_nerve_surgery/conditions/tarsal-tunnel-syndrome.html.  Consequently, it appears that the injuries and surgeries identified by the Veteran in 1992 and 1996 are related to his right foot and ankle instead of his right leg.

The Veteran also asserted that he severely broke his right leg and dislocated his right ankle during service when he fell from a step ladder on October 22, 2003.  See January 2004 Statement in Support of Claim.  He reported receiving treatment for the injury from VA and undergoing surgery to his right leg and ankle.  The Board notes that in other statements, the Veteran has reported that he broke his right ankle as a result of the 2003 injury rather than his right leg.  See January 2006 Statement in Support of Claim.  He has additionally described having a plate on the outside, and three screws on the inside, of his right leg from the surgery.  Id.  In contrast, the testimony from the July 2012 hearing reflects that the plate and screws were located in the Veteran's right ankle.  See Tr., page 8-9.

VA treatment records show that an open reduction internal fixation of a right bimalleolar ankle fracture dislocation was performed on October 23, 2003.  The pre- and post-operative diagnoses were right bimalleolar ankle fracture dislocation.  No leg injury apart from the ankle fracture and dislocation was noted.  The operation report stated that a one-third tubular plate was placed with three bicortical screws proximal and three bicortical screws distal to the fracture.  Another October 23, 2003 VA treatment record stated that the Veteran was status post right ankle fracture after he fell off a ladder and landed the wrong way on his right ankle.  The record did not indicate that a right leg injury occurred.  Soon after the surgery in December 2003, the Veteran reported a history of an ankle fracture in October 2003.  No right leg injury was discussed.  The assessment was sinus tarsi syndrome.  The Board notes that the sinus tarsi is the space between the calcaneus (heel bone) and the talus (ankle bone), containing the interosseous ligament.  See Dorland's Illustrated Medical Dictionary 1721, 269, 1870 (32nd ed. 2012).  Sinus tarsi syndrome is a "[c]linical disorder characterized by specific symptoms and signs localized to the sinus tarsi."  Richard Bouché, Sinus Tarsi Syndrome, American Academy of Podiatric Sports Medicine, (September 14, 2017), http://www.aapsm.org/sinus_tarsi_syndrome.html.  As such, despite the Veteran's reports that he broke his right leg in 2003, the VA treatment records indicate that the injury only involved the right ankle.

In addition, the Board finds that the evidence of record does not demonstrate that the Veteran has a current right leg disorder.  During the September 2014 VA examination, the examiner completed a Disability Benefits Questionnaire for disorders of the knee and lower leg as well as the hip and thigh.  However, the examiner only noted diagnoses of degenerative joint disease of the bilateral hips and bilateral knees.  In this regard, the Board notes that the Veteran's separate service connection claim for a right knee disorder is being remanded herein.  The examiner did not document any additional diagnoses for the lower leg or thigh in the reports.  The examiner also reported that the results of a September 2014 x-ray of the Veteran's pelvis and lower extremities showed no acute fracture or dislocation.  However, the Veteran had a healed fracture of the distal right fibular shaft with indwelling screw-plate fixation hardware and bridging ossification along the interosseous membrane.  Two cannulated screws were observed in the right medial malleolus.

After considering this report, the Board finds that it also fails to show the presence of a right leg disorder.  In this regard, the Board acknowledges that "[t]he tibia is in shinbone and is located on the inner, or medial, side of the leg," and "the fibula is located on the outer, or lateral, side of the leg."  Ankle Fracture, The American Orthopaedic Foot & Ankle Society, (September 14, 2017), http://www.aofas.org/footcaremd/conditions/ailments-of-the-ankle/Pages/Ankle-Fracture.aspx.  However, ankle "fractures involve the far or distal ends of the tibia, the fibula, or both bones.  Id. (emphasis added).  In addition, "[t]he distal ends of the tibia and fibula bones are also known as the medial and lateral malleoli, respectively."  Id.  Thus, it appears that the details concerning the healed fracture of the distal right fibular shaft that were discussed in the September 2014 x-ray report, including the presence of the screws, are related to the Veteran's right ankle fracture rather than a separate right leg disorder or injury to the right leg.

Furthermore, the examiner determined that the Veteran had never been afflicted with shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner also observed that the Veteran had been told in the 1980's that his left leg was shorter than his right.  The Board additionally notes that an October 2004 VA examination report concerning peripheral neuropathy reported that the Veteran's leg length was 117 centimeters on the right and 119 centimeters on the left.  However, the September 2014 examiner found that the Veteran did not have a leg length discrepancy, malunion or nonunion of the femur, or a flail hip joint.  Moreover, there is no indication from the October 2004 or September 2014 VA examination reports that the Veteran has a disorder of the right leg or residuals from a right leg injury that are separate from his right lower extremity peripheral neuropathy; or his disorders right knee, right ankle, or right foot.

The Board also notes that there is no current diagnosis for a right leg disorder in the other evidence of record from the appeal period.  Therefore, the most probative evidence of record shows that the Veteran does not have a current right leg disorder.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence additionally fails to reflect a right leg disorder diagnosis at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowky v. Shinseki, 26 Vet. App. 289 (2013).

In so finding, the Board acknowledges that the Veteran has indicated that his claim encompasses diagnoses for other right lower extremity disorders.  In this regard, the October 2011 VA Form 646 highlighted the Veteran's October 2004 diagnosis of peripheral neuropathy of the right lower extremity while discussing his service connection claim for a right leg disorder.  However, the Board notes that the Veteran is already service-connected for this disability.  See February 2005 rating decision.

The Board also acknowledges the Veteran's contentions that he has a current right leg disorder.  The Veteran, as a lay person, is competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the disorders and injuries identified by the Veteran are associated with the ankle and foot instead of the leg.  He has not indicated that he experiences a right leg disorder that is distinct from his foot, ankle, peripheral neuropathy, and knee disorders.  Moreover, for right leg disorders not readily amenable to mere lay diagnosis, clinical testing and other specific findings to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render complex medical findings.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, while the Veteran is competent to describe the symptoms he experiences, the Board does not find that he is competent to associate those symptoms with a particular right leg disorder as such a determination is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the above discussion, the Board concludes that the findings provided by trained medical professionals are entitled to greater probative weight than the Veteran's lay assertions.

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claim for a right leg disorder.  38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for a right leg disorder, to include as secondary to service-connected PTSD with major depressive disorder; diabetes mellitus with hypertension, erectile dysfunction, and cataracts; postoperative left ankle injury; peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; postoperative injury of the left great toe with degenerative changes; and/or fracture of the ribs 2 to 5 on the right side; is denied.


REMAND

Regarding the Veteran's service connection claims for a right knee disorder, left knee disorder, left hip disorder, and low back disorder, the Board finds that a remand is required to obtain adequate VA medical opinions in compliance with the directives of the May 2014 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the May 2014 remand, the Board instructed the AOJ to obtain VA examinations and medical opinions related to the Veteran's claims that addressed both direct and secondary theories of service connection for each claimed disorder.  Responsive VA examinations were conducted in September 2014, and the examiner provided a negative nexus opinion on the theory of direct service connection.  Although the opinion references an April 2010 notice of disagreement concerning the Veteran's ankle and PTSD, it is unclear whether this statement was intended to address secondary service connection, or if it was meant to provide further support for the examiner's conclusion on direct service connection.  Consequently, the examiner did not provide any clear opinion or rationale related to secondary service connection.  The Board therefore finds that additional opinions that address secondary service connection are still needed.
In addition, the Board finds that the September 2014 VA examiner's opinion on direct service connection is inadequate for the Veteran's service connection claim for a low back disorder.  The examiner diagnosed degenerative joint disease of the lumbar spine.  However, the examiner also stated that the Veteran may have diffuse idiopathic hyperostosis (DISH).  The examiner stated that this disorder was developmental and not related to injury.  The Board therefore finds that a remand is needed to clarify whether DISH is present and if so, whether the disorder is a congenital defect or disease.  If the disorder is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

The examiner gave a negative nexus opinion on direct service connection for the degenerative joint disease of the lumbar spine.  The examiner noted that the Veteran was not receiving, and had not received in the past, any significant treatment for his back.  The examiner also found it significant that the only musculoskeletal problem noted in the October 1989 Physical Evaluation Board was chronic left ankle pain.  In addition, when the Veteran stated his ankle condition aggravated his PTSD in April 2010, there was no mention of back problems.  The examiner added that the Veteran's current back problems were consistent with his age.  However, the examiner failed to address a December 1990 x-ray report for the lumbar spine that noted degenerative disc disease at L4-L5.  In addition, the Veteran reported recurrent back pain in Reports of Medical History dated before October 1989, including November 1979, November 1981, and March 1985.  

In addition, the May 2014 remand provided that the RO should undertake efforts to verify the Veteran's periods of Reserve service after June 1970, including any periods of ACDUTRA and INACDUTRA.  The record shows that the RO obtained several military personnel records, including retirement points.  However, for the majority of this period, it is unclear when exactly the Veteran was on active duty, ACDUTRA, or INACDUTRA.  The Board notes that the Veteran's complaints of back pain were documented at different points during his Reserve service.  The retirement points also indicate that the December 1990 x-ray report showing degenerative disc disease in the lumbar spine fell within a period of service from November 15, 1990 to November 14, 1991 that included ACDUTRA and INACDUTRA.  Thus, the Board finds that the AOJ should make an additional attempt to verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.

The Board also notes that a March 2011 rating decision declined to reopen the Veteran's previously denied claim for degenerative joint disease of the right ankle, status post tarsal and plantar facial releases.  The Veteran filed a notice of disagreement in April 2011.  The Ro denied reopening of a claim for service connection for a right foot disability in September 2012 and a notice of disagreement was file in September 2013.  However, the RO has not yet provided the Veteran with a statement of the case that addresses these two issues.  Under these circumstances, a remand is necessary for the issuance of a statement of the case.  See Manlincon v. West, 1 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records for the Veteran dated from February 2017 to the present.  All attempts to obtain these records must be documented in the claims file.
	
2.  After the preceding development in paragraph 1 is completed, issue the Veteran a Statement of the Case addressing the issue of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right ankle disorder and for a right foot disability.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

3.  Contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA and/or INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records, to include Leave and Earning Statements, should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.
4.  Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, active duty for training, and inactive duty for training.

5.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right and left knee disorders.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed degenerative joint disease of the bilateral knees, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is advised that the Veteran is currently service-connected for the following disabilities:  (1) PTSD with major depressive disorder; (2) diabetes mellitus with hypertension, erectile dysfunction, and cataracts; (3) postoperative left ankle injury; (4) peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; (5) postoperative injury of the left great toe with degenerative changes; and (6) fracture of the ribs 2 to 5 on the right side.

A complete rationale must be provided for any opinion offered.

6.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's left hip disorder.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed degenerative joint disease of the left hip, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.
The examiner is advised that the Veteran is currently service-connected for the following disabilities:  (1) PTSD with major depressive disorder; (2) diabetes mellitus with hypertension, erectile dysfunction, and cataracts; (3) postoperative left ankle injury; (4) peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; (5) postoperative injury of the left great toe with degenerative changes; and (6) fracture of the ribs 2 to 5 on the right side.

A complete rationale must be provided for any opinion offered.

7.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's low back disorders.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The examiner must be provided with a copy of the memorandum that outlines the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA.

The examiner should identify all current low back disorders.  In this regard, the examiner should address the September 2014 VA examiner's diagnosis of degenerative joint disease of the lumbar spine; and the September 2014 VA examiner's statement that the Veteran may have diffuse idiopathic hyperostosis (DISH).

For each identified disorder, the examiner is asked to provide an opinion as to the following questions: 

(a) The examiner should explain whether the disorder is a congenital or developmental defect, a congenital or developmental disease, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.
(b) If the disorder is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(c) If the disorder is determined to be a congenital or developmental disease, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated (permanently worsened beyond the natural progress of the disease) by the Veteran's active service.

(d) If the disorder is not of congenital or developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is due to a disease or injury incurred during any period of active duty or ACDUTRA; or an injury incurred during any period of INACDUTRA.

(e) If the disorder is not of congenital or developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is advised that the Veteran is currently service-connected for the following disabilities:  (1) PTSD with major depressive disorder; (2) diabetes mellitus with hypertension, erectile dysfunction, and cataracts; (3) postoperative left ankle injury; (4) peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus; (5) postoperative injury of the left great toe with degenerative changes; and (6) fracture of the ribs 2 to 5 on the right side.

A complete rationale must be provided for any opinion offered.

Regardless of the conclusions reached, the examiner should address following:  (1) December 1990 x-ray report for the lumbar spine in the STRs that noted degenerative disc disease at L4-L5; and (2) the Veteran's reports of back problems during his service, including in Reports of Medical History dated in May 1970, November 1979, November 1981, and March 1985.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


